                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 19-07891-JAK (SHK)                                  Date: December 5, 2019
 Title: Terry Leeshawn Lewis v. Los Angeles County, et al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                          Not Reported
               Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): FINAL ORDER TO SHOW CAUSE


       On October 18, 2019, the Court dismissed Plaintiff’s Complaint with leave to amend.
Electronic Case Filing (“ECF No.”) 14. The Court also provided Plaintiff with a blank Civil
Rights Form and a Voluntarily Dismissal form if either was desired. Furthermore, on October
30, 2019, the Court issued its Order Granting Plaintiff’s IFP Request and Ordering Plaintiff to
Show Cause Why His Response to Court Order and Motion to Amend Complaint Should Not Be
Denied and Why this Case Should Not Be Dismissed. ECF No. 17. Plaintiff’s First Amended
Complaint (“FAC”) was due on before November 18, 2019. To date, Plaintiff has failed to file a
FAC within the allotted time nor has he requested an extension of time within which to do so.

        Accordingly, on or before December 19, 2019, Plaintiff is ORDERED to either (a) advise
the Court that he does not desire to pursue this action; (b) if plaintiff does desire to pursue this
action, show good cause in writing, if any exists, why plaintiff has not timely filed with the Court
his FAC, and why the Court should not recommend that this action be dismissed for failure to
prosecute and failure to comply with the Court’s prior Order; (c) state that he wishes to proceed
in the matter based on the allegations in the original complaint; or (d) file a FAC. Plaintiff is
forewarned that, if he fails to do either of the provided options, the Court will deem such failure a
further violation of a Court order justifying dismissal, and also deem such failure as further
evidence of a lack of prosecution on Plaintiff’s part, which will result in the Magistrate Judge

///


 Page 1 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
recommending that the matter be dismissed, without prejudice, for failure to prosecute or follow
the Court’s orders pursuant to Federal Rule of Civil Procedure 41(b).


        IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk DC
